Citation Nr: 0029621	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied service connection for 
bilateral hearing loss.

These issues were previously before the Board in September 
1999.  At that time the Board determined that the claim for 
service connection for right ear hearing loss was well 
grounded.  The issues were remanded by the Board in September 
1999 and April 2000 for additional development. 


FINDING OF FACT

The bilateral hearing loss is of service origin.


CONCLUSION OF LAW

The bilateral hearing loss was incurred during military 
service. 38 U.S.C.A.§§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As previously set forth, the Board has determined that the 
claim for service connection for the hearing loss in the 
right ear is well grounded per 38 U.S.C.A. § 5107.  
Additionally, the Board also finds that the claim for service 
connection for the hearing loss in the left ear is also well 
grounded.  This finding is based in part on the inservice 
noise exposure and the current VA medical opinions.  Once it 
has been determined that a claim is well grounded, VA has a 
statutory duty to assist the veteran in development of 
evidence pertinent to his claim.  The Board is satisfied that 
all relevant evidence is of record and the statutory duty to 
assist has been met.

Service connection may be granted for a disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1131 (West 1991).  Certain chronic diseases, including 
sensorineural hearing loss, may be service connected if 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

For claims concerning service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection:  
"[i]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 
155, 159 (1993).  

Initially, the Board finds that the claim for service 
connection for the hearing loss in the left ear is well 
grounded per 38 U.S.C.A. § 5107 in that the claim is 
plausible or capable substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Once it has been determined that a 
claim is well grounded VA has a statutory duty to assist the 
veteran in development of evidence pertinent to his claim.  
The Board is satisfied that all relevant evidence is of 
record and the statutory duty to assist has been met. 

The June 1961 audiogram conducted at the time of entrance as 
interpreted by a VA audiologist in December 1999 showed pure 
tone thresholds (American Standards Association units 
converted to International Standard Organization units ) of 
20, 15, 10, 20, 20 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz in the right ear and 15, 15, 15, 5, and 0 decibels 
at the same frequencies in the left ear.  

The service medical records show no treatment for or 
complaints of hearing loss. The June 1965 separation medical 
examination shows that the veteran's ears were clinically 
evaluated as normal.  An audiological examination showed 
(American Standards Association units converted to 
International Standard Organization units ) that pure tone 
thresholds were 20, 20, 15, 25, 30 and 35 decibels for the 
frequencies of 500, 1,000, 2,000, 3,000, 4,000, and 6000 
Hertz for the right ear.  Pure tone thresholds in the left 
ear at the same frequencies were 10, 10, 10, 15, 20, and 20 
decibels.

The service administrative records show that the veteran 
worked as a radar repairman.

The first post service clinical evidence of hearing loss was 
an October 1985 private audiological report, which shows 
bilateral hearing loss.  A November 1997 VA outpatient clinic 
audiological examination showed moderate to severe 
sensorineural hearing loss.  

The veteran testified at a RO hearing in December 1999 that 
he was exposed to loud noise in the Air Force as a heavy 
ground radar maintenance technician.  He reported that 
because ever since the service, with the exception of about a 
two month period, he had an office job after separation from 
active service.  He asserted that his hearing loss was due to 
his period of active service since he has not been exposed to 
any loud noise since that time.  He testified that he had not 
been exposed to loud noises after service, such as hunting or 
loud music.  He currently was employed as an engineer.  He 
testified that as far as realizing that he had a hearing 
problem it was probably 4 to 5 years ago.  He was sure that 
he had a problem before that but that was the time when he 
admitted it to himself.

In January 1999 the veteran submitted copies of Air Force 
regulations dated in April 1982.  These documents show that 
the Air Force was initiating a monitoring program for hearing 
loss due to hazardous noise exposure.  The primary noise 
exposure groups listed include radar.  

In January 1999 the veteran submitted a chart of the 
reduction in his hearing sensitivity while on active duty 
that he created.  The veteran testified at a videoconference 
hearing at the RO before a member of the Board in Washington, 
D.C., in July 1999 that he served as a heavy ground radar 
repairman during active service in the Air Force.  He 
reported that he was exposed to high frequency noise 
generated by radar transmitting equipment, antenna drive 
motors, radar towers with exposed weather surfaces and that 
he has hearing loss as a result of his active service.

In August 1999 the veteran submitted handwritten calculations 
of his service medical record hearing loss in decibels dated 
in July 1999.  The veteran also submitted a document from the 
hearing conservation data registry 

A VA audiology examination was conducted in April 2000.  The 
diagnosis was severe sensorineural hearing loss in the right 
ear and moderate to severe sensorineural hearing loss in the 
left ear as set forth in 38 C.F.R. § 3.385.  The audiologist 
indicated that she could not say that noise exposure was the 
singular cause of the veteran's hearing loss, she could say 
that exposure to excessive noise levels certainly aggravated 
the condition.

A VA examination by a specialist in ear disorders was 
conducted in April 2000.  At that time the veteran gave a 
four year history of working as a radar repairman technician 
with much exposure to hazardous noise exposure daily for 
eighteen months. He had qualifies on the firing line without 
proper protection.  He had no occupational or recreational 
history of hazardous noise exposure since service.  The 
diagnosis was bilateral hearing loss mainly sensorineural.  

The examiner indicated that a review of old audiograms from 
1961 to 1966 reflects a pure tone threshold shift in the 
right ear.  This in addition to a very clear exposure history 
of hazardous noise for at least 18 months without proper ear 
protection lead the examiner to believe that the noise 
exposure while on active duty contributed to this loss.  The 
relatively recent increase in the hearing loss was 
superimposed on this rather mild though definite high-
frequency hearing loss experienced at a younger age and the 
etiology of this was undetermined.

To summarize, a lay person is competent to describe an injury 
or symptoms of a disability.  However, a lay person not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, the Board is satisfied that the veteran was 
exposed to acoustic trauma during service.  The post service 
medical records confirm the presence of bilateral hearing 
loss per 38 C.F.R. § 3.385.  

The VA examiner in April 2000 stated that the audiograms from 
1961 to 1966 reflect a pure tone threshold shift in the right 
ear.  This in addition to a very clear exposure history of 
hazardous noise for at least 18 months without proper ear 
protection lead the examiner to believe that the noise 
exposure while on active duty contributed to this loss.  

Additionally, the VA audiologist, who diagnosed bilateral 
sensorineural hearing loss, also rendered an opinion that 
that exposure to excessive noise levels certainly aggravated 
the condition.  The only history of significant noise 
exposure recorded by the VA examiners was the inservice noise 
exposure.  There is no medical evidence of record, which 
contradicts these opinions.  

In view of the normal audiological findings for VA purposes 
shown at the time of the entrance examination, it is the 
Boards judgment that the current bilateral high frequency 
hearing loss was caused by the in service noise exposure.  
Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


